TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-95-00584-CR






John Timothy Roberts, Appellant



v.



The State of Texas, Appellee







FROM THE COUNTY COURT AT LAW NO. 2 OF WILLIAMSON COUNTY


NO. 94-3239-2, HONORABLE ROBERT F.B. MORSE, JUDGE PRESIDING






PER CURIAM


	A jury found appellant guilty of driving while intoxicated, second offense.  Act of
May 27, 1983, 68th Leg. R.S., ch. 303, § 3, 1983 Tex. Gen. Laws 1568, 1574 (Tex. Rev. Civ.
Stat. Ann. art. 6701l-1(b), (d), since amended and codified at Tex. Penal Code Ann. §§ 49.04,
49.09).  The county court at law assessed punishment at incarceration for 365 days and a $2000
fine.

	This cause is before us without a statement of facts.  Appellant's retained counsel
states in his brief that no error is found in the appellate record.

	The judgment of conviction is affirmed.


Before Justices Powers, Jones and B. A. Smith

Affirmed

Filed:  March 13, 1996

Do Not Publish